DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 6-8 and 15-20 are currently pending and have been examined.

Statement of Reasons for Allowance
Claims 1-4, 6-8 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to an entry verification system to obtain and evaluate a test result report and determine an entry status of an individual into the establishment.  Each independent claim includes the unique distinct features, identifying a spatial disposition of one or more text characters in a template document, wherein identified spatial disposition data is used to at least one of identify components in the template and authenticate the obtained test result; identifying additional components in the report based on the template document that is at least associated with reports issued by the at least one of the plurality of test result providers. The closest prior art:
Miller et al (US 2020/0372743 A1) discloses immunity status of the individual to one or more infectious diseases may be stored in the individual's profile and may comprise part of the individual's health status as determined by the processing circuitry 42. For example, the individual's health profile may indicate whether the individual has been immunized against the disease(s) and/or has tested negative for the disease(s) within a preceding time period. In some embodiments, a laboratory that processes a biological sample from the individual to determine whether the individual is positive or negative for one or more types of disease-causing pathogens, such as viruses and/or bacteria, may securely upload the test results to a database where they are stored in the individual's profile. For example, the results of such at-home assays may include a unique identifier specific to a given test run, such as a bar code, alphanumeric code, or other suitable identifier, that the individual scans with a camera on a personal electronic device. The unique identifier then may be authenticated by an algorithm in an application on the electronic device and sent to the database, thereby validating the test results in association with the individual…The temporary health passport may be associated with the individual's profile so that when the camera 22 captures the individual's facial image and the processing circuitry 42 finds a match for the image of the individual's face in the database, the processing circuitry 42 may identify the individual as having a valid health passport and the entry system 10 will cause the digital door lock to unlock (P[0037]). Next, the processing circuitry 42 determines whether or not to cause the communication circuitry 44 to transmit a signal to the digital door lock instructing the digital door lock to unlock based on the determined identity and the health status of the individual (58). In either case, the processing circuitry 42 optionally may cause the graphical user interface 20 to display a message to the individual indicating whether access has been granted, and if not, may display a reason why; e.g., "individual unauthorized/unknown," "health status suggests presence of infectious disease," or the like (P[0039]).
Sellars (US 2017/0177796 A1) discloses, collecting medical records from the users 102. Users 102 may be of different types such as users. The medical record may include lab tests. Oftentimes, a medical record of a patient is in a natural language (e.g., a free text sig) (P[0034-0035]). the medical record normalization engine 108 normalizes the received medical record to generate a normalized medical record having a plurality of components. The components may be determined based on a template having standard components for the type of medical record... In other examples, for non-drug medical records, a different template with other standard components may be used in normalization. The medical record normalization engine 108 then populates values for each component based on a model including one or more tables. Different permutations in the nature language medical records may be mapped to a codified and uniform value according to the tables generated by the big data analytic engine (P[0038]).
Balogh et al (US 20190372968 A1) discloses validation faults include fraud indications, including, for example: an indication that text has been inserted into (and/or is missing from) reference image 300 and/or authentication image, an indication that one or more text features that corresponds to the reference document is different from a font type  detected in reference image (P[0095-0104]). 
However, none of the closest prior art fail to anticipate or render obvious the limitations, identifying a spatial disposition of one or more text characters in a template document, wherein identified spatial disposition data is used to at least one of identify components in the template and authenticate the obtained test result; identifying additional components in the report based on the template document that is at least associated with reports issued by the at least one of the plurality of test result providers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
M. Eisenstadt, M. Ramachandran, N. Chowdhury, A. Third and J. Domingue, "COVID-19 Antibody Test/Vaccination Certification: There's an App for That," Preprint Manuscript, pp. 1-26, 2020, https://arxiv.org/abs/2004.07376v1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629


/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                         
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629